Citation Nr: 0735246	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for prostate cancer. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1970, including honorable U.S. Navy service during 
the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  The Board requests that development of the 
veteran's claim move forward as the ship or deck logs may 
reveal evidence to substantiate the veteran's claim of 
service connection for prostate cancer regardless of the 
outcome in Haas.  In the event that the Haas case is decided 
against VA during this period of claim development, no 
further development of the veteran's claim would be 
necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

The veteran seeks service connection for prostate cancer due 
to in-service exposure to herbicides.  He was diagnosed as 
having prostate cancer in October 2004.  

The veteran served honorably in the U.S. Navy and is 
decorated with the National Defense Service Medal, Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.  
The veteran served aboard the USS Prime (MSO-466), the USS 
Advance (MSO-510), and the USS Whippoorwill (MSC-207).  

The veteran submitted a statement in October 2004 alleging 
two instances of in-country service in South Vietnam.  While 
stationed on the USS Prime, the veteran alleged that in the 
summer of 1968, he volunteered to take medical supplies to 
Vietnamese refugees inland in South Vietnam.  He could not 
recall the name of this mission, but recalled taking a swift 
boat upon an inland river and hiking to the distribution 
destination.  The veteran's duty was that of a stand guard 
while on this volunteered mission.  While standing guard, he 
recalled jumping into a ditch and becoming wet and muddy.  
Once the deliveries were made, the veteran returned to the 
ship.  

The veteran further recalled volunteering for a TAD 
assignment while stationed on the USS Advance.  He alleged 
that pursuant to the TAD orders, he traveled by plane or 
vehicle through Vietnam where he ultimately made it aboard 
the USS Whippoorwill at Nha Trang via Vungtau.  The veteran 
recalled that the USS Whippoorwill was based out of Nha Trang 
or Cam Ranh Bay.  While on the USS Whippoorwill, the 
veteran's duties were to patrol the coastal areas and rivers, 
particularly through the second coastal zone of South 
Vietnam.     

There are no ship or deck logs currently associated with the 
veteran's claims file and there is no evidence that these 
records were ever requested.  Thus, this case must be 
remanded to secure any objective evidence that may 
substantiate the veteran's claim of service connection for 
prostate cancer.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a request to JSRRC 
to research whether the veteran's ship or 
deck logs from the USS Prime (MSO-466), 
from August 1968 through September 1968, 
and the ship or deck logs from the USS 
Whippoorwill (MSC-207), from September 
1970 through October 1970, reflect any 
in-country docking or inland river 
passage of the vessels in the Republic of 
Vietnam and its surrounding waters.  In 
the event of a negative response from 
JSRRC, the RO should inform the veteran 
of such, and provide the details of what 
it had requested JSRRC to research.  

2.  As noted above, if the Haas case is 
decided against VA and before this 
requested development is completed, no 
further development is necessary and the 
claim should be adjudicated pursuant to 
the holding in Haas.  

In the event the Haas case is decided in 
favor of VA, the requested evidentiary 
development should continue as specified.  

3. Once the development is completed, the 
RO should readjudicate the claim of 
service connection for prostate cancer.  
If the determination remains unfavorable 
to the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



